DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are examined in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, instant specification discloses “[0018] the first chamber communicates with the second chamber via a heat pipe 7 so that waste heat in the second chamber can be transported to the first chamber; [0022] The first heating furnace and the second heating furnace are a continuous heating furnace. The first heating furnace comprises two chambers and the blank can move in the first heating furnace bidirectionally. [0023] The first chamber communicates with the second chamber. The temperature of the second chamber is higher than that of the first temperature, so that the second chamber can supply heat for the first chamber. [0034] Compared with the related art, the first heating furnace comprises the first chamber and the second chamber communicating with the first chamber, so that the heated blank radiates heat in the second chamber and the heat is transferred to the first chamber, and thus the waste heat is utilized, reducing the energy consumption in the process of blank heating. ” In other words, the specification discloses that a connection via a heat pipe so that the heat is transported from second to the first chamber and does not disclose any communication such as sending electronic signals back and forth between two chambers as implied by the term “communicates” of the instant claim. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, instant claim 1 requires “heating the blank in the first chamber to a temperature of less than 300°C”. One skilled in the art recognizes that the term “heating” involves a positive change in temperature from initial to final temperature. However, the temperature range “of less than 300°C” includes values that are below room temperature. Therefore, it is unclear whether the instant claims require a heating or if the claim can be met if the temperature of the blank is less than zero. Further, instant claim 1 requires “continuously heating the blank in the second chamber to increase the temperature of the blank in a range of 0-200° C” {lines 1-3 of the step 3)}. However, the term heating requires a positive range in temperature whereas instant claim requires “heating” as well as “increase the temperature of the blank in a range of 0-200° C” meaning that the value required in the range of 0 (zero) is inconsistent with the term heating thereby making it unclear whether the instant claim is actually requiring a heating step. In addition, instant claim 1 requires the limitation of “4) transferring the blank from 3) to a rolling mill” {last line of the claim}. However, “3)” is a method step which requires transferring and heating thereby making it unclear how the step of transferring from a process step 3) as recited in the instant claims can be performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106868290 A of Li and its English machine translation (CN’290).
Regarding claims 1-2, CN 106868290 A of Li and its English machine translation (CN’290) teaches [0001] “an aluminium alloy work piece heat treatment experiment method” {Technology field} wherein [0012] “and experiment method uses the experimental furnace comprises a heat preservation furnace, an insulating furnace body is equipped with hearth; heat preservation door can be inserted and installed on the insulating body, front end of holding furnace door is used for installing aluminium alloy work piece mounting piece is set in the hearth of the hot air channel, a hot air channel comprises a first channel space and the second channel space, first passage space and the outlet end of the second channel space are provided with a plurality of nozzles, and the outlet ends of them are arranged at intervals. forming the aluminium alloy work-piece into the gap when inserted into the heat preservation furnace heat preservation door is corresponding to the gap are respectively provided in the first channel space and the second channel space of the first electric element and the second electric element, centrifugal fan. the air inlet of the hearth of the centrifugal fan in the region other than the hot air passage connected with the air outlet of the centrifugal fan is connected with the entrance end of the entrance end of the first passage space and the second channel space; connection with the centrifugal fan of the transducer is set in the hearth of the first temperature measuring device. and a first temperature measuring instrument, a first heating element and a second electric heating element connect the PID temperature control device, using the experimental furnace to execute the following steps: 
S1, starting a centrifugal fan, the first electric element and the second electric element, the air in the hearth by centrifugal fan enters the first passage space and a second channel space, returns to the hearth after jetted from the nozzle of the first channel space and the second channel space and heating, so that heating the furnace and PID temperature control device based on the measurement value of the first temperature measuring control through the first electric element and the second electric heating element current to make the temperature in the hearth reaches the set temperature and is kept at the set temperature; 
S2, when the temperature is stable in the hearth when the setting temperature, the heat preservation furnace is installed with aluminium alloy work-piece into heat preservation furnace, the aluminium alloy work-piece into the gap between the outlet end of the first channel space and the second channel section in the heating of air nozzle out of two opposite surface of aluminium alloy work-piece heating; 
S3 the step S2 executes preset time, the centrifugal fan, the first electric element and the second electric element stops working, then, pulling out the insulating door.”

    PNG
    media_image1.png
    380
    486
    media_image1.png
    Greyscale

Further, the prior art teaches {[0028], [0068] , Fig.4} “FIG. 4 is the following embodiment provided by a test method for heat processing, 1 mm 6016 thick cold-rolled aluminum alloy sheet heated at 560°C degrees centigrade heating curve in lower temperature.” and displays a preheating step of approximately 30s at a temperature of 50°C which reads on the “1) heating the blank in the first chamber to a temperature of less than 300° C” of instant claim 1. Fig. 4 further teaches of heating to 560°C as the next step, followed by a step of soaking via maintaining it at 560°C and followed by a step of cooling thereby reading on the heating and maintaining of steps 2) and 3) of instant claim. 
The prior teaches [0058] “Further, in the present embodiment, at the inlet end of the first channel section 5, at the inlet end of the second channel section 6, at the first heating element 9, at the second heating element 10, the nozzle of the first passage section 5 And a second temperature meter 12 are provided with a first temperature meter 12, all of which are connected to a PID temperature control device, and the PID temperature control means is provided with a measured value of all the first temperature gauges 12 This arrangement ensures that the temperature accuracy in the furnace 2 is less than or equal to ± 1 ° C (i.e., the difference between the actual temperature in the furnace 2 and the set temperature, as a basis for adjusting the current through the first heating element 9 and the second heating element 10 Value within the range of 1 ° C), the temperature uniformity within the furnace 2 is less than or equal to ± 1.5 ° C (i.e., the temperature difference between the measured values of the respective first temperature gauges 12 does not exceed 1.5 ° C). The first temperature meter 12 may be a thermocouple.” and [0063] “Further, in the present embodiment, the test furnace further includes a second temperature measuring instrument for fixing to the aluminum alloy workpiece 13 mounted on the heat preservation oven door 3, the second temperature measuring instrument for real-time monitoring of the aluminum alloy workpiece 13 Temperature, the second temperature gauge connected with the control system, the measured value can be transmitted to the control system. The temperature of the aluminum alloy workpiece 13 can be observed by the measurement of the second temperature gauge, and the heat treatment rate is examined. Preferably, the second temperature meter is a thermocouple, which can be secured to the aluminum alloy workpiece 13 by caulking, and may of course be secured to the aluminum alloy workpiece 13 in other ways.” which reads on the thermocouple, contact thermometer and the accuracy of the temperature adjustment of the instant claim 1
It is noted that the prior art does not explicitly teach of the heating steps being performed in three different places, “the first heating furnace comprising a first chamber and a second chamber communicating with the first chamber” of claim 1 and “the first chamber and the second chamber are disposed side by side, and the first chamber communicates with the second chamber via a heat pipe so that waste heat in the second chamber is transported to the first chamber” of claim 2, as required by the instant claim. 
However, MPEP § 2144.04 teaches repetition of steps or duplication of parts are some of the “various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients”.  For example, some of them are MPEP § 2144.04 V C.  Making Separable In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). and MPEP § 2144.04 VI B.    Duplication of Parts In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In addition, it is noted that instant application provides no new and unexpected results with respect to the making separable or duplication of parts/steps as claimed in the instant claims. Therefore, these limitations directed to the separating the step of the prior art into multiple steps/parts as claimed would be obvious to one skilled in the art as it is a routine expedient to separate known process steps since there is no evidence that the separation would yield new and unexpected results. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to connect one chamber to another chamber so that heat from the higher chamber flows to the lower chamber to heat without any additional cost of heating as this would reduce the need for a separate step of heating.
It is noted that the prior art does not explicitly teach of “transferring the blank from 3) to a rolling mill” as claimed in instant claim 1. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to move the blank to a rolling mill so that the blank can be further cold rolled or temper roll to improve the flatness and attain the desired thickness for the sheet.
Regarding claim 3, the prior art teaches “the first electric heating element (9) and the second electric heating element (10)” in Fig. 1 and 3  and aluminium alloy work piece (13) in Fig. 1 thereby reading on the axial movement of the instant claim. . Please see above with respect to multiple chambers and furnaces. 
Regarding claim 4, p lease see above with respect to multiple chambers and furnaces. Although the prior art does not teach of plurality of blanks as claimed in the instant claims, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to consecutively heat a plurality of blanks as claimed in the instant claim as continuous heating would provide greater operational efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733